In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 03-2690
WILLIAM HUDSON and BISHOP PAMON,
                                           Plaintiffs-Appellants,
                                v.

CITY OF CHICAGO,
                                             Defendant-Appellee.

                         ____________
           Appeal from the United States District Court
      for the Northern District of Illinois, Eastern Division.
             No. 02 C 1129—David H. Coar, Judge.
                         ____________
    ARGUED FEBRUARY 23, 2004—DECIDED JULY 6, 2004
                   ____________




 Before BAUER, EASTERBROOK, and KANNE, Circuit Judges.
  KANNE, Circuit Judge. Plaintiffs William Hudson and
Bishop Pamon, former police officers with the Chicago
Police Department, brought suit under 42 U.S.C. § 1983
against the City of Chicago. Hudson and Pamon claim that
when the Department terminated their employment pur-
suant to an “absent without permission” (“AWOP”) policy,
the City (through the Department) failed to provide them
with due process of law. The district court granted sum-
mary judgment to the City, and we affirm.
2                                                No. 03-2690

                         I. History
  As officers in the police department whose “appoint-
ment[s] ha[d] become complete,” Hudson and Pamon could
only be fired “for cause.” See 65 Ill. Comp. Stat. 5/10-1-18.1
(2001); Chicago, Ill., Code § 2-84-030 (2001). At all times
relevant to this case, a collective bargaining agreement
(“CBA”) governed the employment relationship of police
officers and the City. All officers receive a copy of the CBA.
   Under article 23, section 23.1(D) of the CBA, the employ-
ment relationship between a police officer and the
Department is terminated if the officer is AWOP for four
consecutive days. The commanding officer of the AWOP
officer’s unit submits a form, known as a Personnel Action
Request (“PAR”), along with any accompanying documenta-
tion, to the personnel division, specifying the days the of-
ficer was absent and requesting termination. Once person-
nel receives this information, an administrative sergeant
calls the officer’s district to confirm that the officer was
indeed AWOP for four days. The commanding officer in
personnel then signs off on the termination. Finally, the
personnel department sends a letter to the AWOP officer;
the letter purports to accept the “resignation” of the officer.
  The CBA does not formally afford an officer a pre-termi-
nation hearing to contest a termination under the AWOP
policy because the Department considers a four-day AWOP
violation to constitute job abandonment. However, the City
asserts that, in practice, the Department allows an officer
an opportunity to be heard on an AWOP termination before
a final decision is made. The CBA does contain extensive
provisions that detail a post-deprivation grievance proce-
dure for disputes between the parties concerning interpreta-
tion or application of the CBA.
  If an officer must miss work for any reason, Department
policy demands that the officer account for his or her
whereabouts. An officer may use accrued personal time to
No. 03-2690                                                      3

be paid for missed days. If the officer does not have any
personal time accrued, the officer must either provide daily
notice to the district timekeeper of the reason he or she is
not at work, or apply for and obtain an unpaid leave of
absence (thus obviating the need to call in each day).1 In
two unrelated incidents, Hudson and Pamon were, accord-
ing to the city, AWOP for at least four days. They were
subsequently fired.
  After contesting these terminations with the Department
(as described in detail below), Hudson and Pamon eventu-
ally filed suit against the City. The district court, finding
that both men had been afforded all the process they were
constitutionally due, granted summary judgment to the
City.


A. Hudson
  In the autumn of 2000, Hudson worked out of the
Department’s 18th District. After an early October incident
involving allegations of domestic violence, the Department
placed Hudson on paid leave pending an investigation.
Before this investigation concluded, however, Hudson was
arrested for domestic battery on January 26, 2001. As a
condition of his release on bond, Hudson was not allowed to
use or possess any firearms.2



1
  There are some indications in the record that the only accept-
able way for an officer to avoid AWOP status after exhausting his
or her personal time is to take a leave of absence. The briefs, the
district-court opinion, and other evidence in the record assume
that both options were available to Hudson and Pamon, however,
and we will do likewise.
2
  Hudson was found not guilty of the charge of domestic battery
on June 18, 2001, and was released from the condition of the bond
at that time.
4                                                   No. 03-2690

  On February 2, 2001, Hudson met with Sergeant
Raymond Gawne at the Department’s personnel division.
Because Department policy requires officers to carry fire-
arms, and Hudson no longer could as a condition of his
release, Hudson’s police powers were suspended and he was
placed on no-pay status. Gawne told Hudson that he needed
to call his district every day to inform them of his status.
Hudson understood he could continue to receive paychecks
if he used his accumulated personal time until it was
exhausted; to do so, he had to call in each day to his district
and inform them what type of personal time he wished to
use that day.3
  After meeting with Gawne, Hudson called the district
timekeeper each day to apply his personal time to his work
schedule. On March 18, 2001, Hudson exhausted all of his
personal time. Unsure what to do, Hudson asked the dis-
trict timekeeper for advice. The district timekeeper, also
unaware of the proper procedures, referred Hudson to the
watch commander; he, in turn, referred Hudson to the dis-
trict commander, Commander Griffin. Hudson scheduled a
meeting with Griffin through Griffin’s secretary but failed
to contact the commander by telephone or inquire elsewhere
about what to do (it does not appear that Hudson and
Griffin met before Hudson received his termination letter).
On March 19, 20, 21, and 22, Hudson did not call in to



3
  The parties disagree as to whether Gawne informed Hudson of
the procedures to follow once his personal time was exhausted,
although Gawne insists that the information must have been pro-
vided. Gawne read from a “checklist” form during the meeting.
The checklist included information about the AWOP policy, calling
in to the district each day, and the leave of absence policy. This
checklist is in the record, has Hudson’s name at the top, is dated
February 2, 2001, and has a mark next to each of the paragraphs
that include, among other information, the items noted above. (R.
20, Ex. 7).
No. 03-2690                                               5

account for his absence, nor did he apply for an unpaid
leave of absence, the two options available to him under
Department policy to avoid being considered AWOP.
Hudson attributes this failure to ignorance; the procedures
are not provided in the CBA, and Hudson denies that
Gawne informed him of his options at their meeting.
  After recognizing Hudson’s AWOP status, the 18th
District compiled, in accordance with Department policy,
PAR forms detailing each day Hudson was AWOP. Griffin
submitted the PAR forms and a memorandum to the
personnel division. After Gawne processed the forms, he
obtained a signed letter from Commander Powers, the head
of the personnel division, and sent this letter to Hudson
some time after March 22, 2001. The letter informed
Hudson that he was in violation of the AWOP policy and
that the Department accepted his “resignation” effective
March 22.
  Upon receiving the termination letter, Hudson contacted
Gawne and insisted that a mistake had been made. Gawne
suggested that Hudson should contact his commander,
Griffin, and explain why the termination was a mistake.
Griffin requested a memorandum from Hudson, which
Hudson submitted on April 11, 2001. In it, Hudson claimed
he was not aware of the Department policy that required
him to request a leave of absence or call his timekeeper ev-
ery day to explain his absence after his personal time was
exhausted. Hudson requested a hearing or an evaluation of
the incident. The Department reviewed this memorandum;
on June 8, 2001, Commander Powers sent Hudson a letter
indicating that the Department would not change its
decision. The letter offered Hudson the opportunity to
submit any additional information he wished. Instead,
Hudson hired an attorney. The attorney requested that the
Department reinstate Hudson; that request was declined.
Hudson testified that he contacted the Union, but it refused
6                                              No. 03-2690

to file a grievance on his behalf. Hudson filed suit against
the City on February 15, 2002.


B. Pamon
  In 2001, Pamon worked at the Department’s 21st District.
In the fall of 2001, Pamon began to plan an extended leave
from the Department. Using his twenty-five days of autho-
rized furlough, Pamon, on November 16, requested off for
the month of January 2002. In addition, Pamon planned to
submit a request for a “furlough extension” through Febru-
ary 26; officers may use any accumulated personal time to
extend their leave with the approval of supervisors. On the
last day of work before Pamon started his furlough, Decem-
ber 28, 2001, he requested the furlough extension by
placing his request sheet and time slips in his supervising
sergeant’s in-basket.
  Although the Department had never rejected Pamon’s
furlough-extension requests in the past, Pamon’s watch
commander, Captain Eugene Roy, denied Pamon’s February
furlough extension. He did so because Pamon had failed to
comply with Department procedures for obtaining the
extension—Pamon had placed it in a basket rather than
discussing the matter personally with a watch commander
(Roy had been on furlough himself until January 1, but
Pamon should have talked to one of his replacements). Roy
attempted to contact Pamon by telephone throughout the
month of January. He also tried to inform Pamon that his
furlough was denied by issuing a January 28 letter to
Pamon’s address of record. Finally, Roy added a note to
Pamon’s February 1 paycheck, requesting Pamon contact
him. Despite personally picking up the check and seeing the
note, Pamon did not contact Roy or otherwise inquire into
his furlough status.
  After Pamon’s approved furlough ended on February 1,
his unit continued to attempt to determine Pamon’s where-
No. 03-2690                                                  7

abouts. Unable to find or communicate with him, the watch
commander finally ordered that Pamon be noted as AWOP
on February 13. Pamon failed to go to work or give notice to
his district on February 13, 14, 15, and 19. The 21st District
filled out PAR forms and sent them to the personnel
division.
  Pamon finally contacted Captain Roy on February 25,
2002. Roy, Pamon, and the desk sergeant met the next day.
Pamon explained why he had taken the extended time and
why he was out of contact—he had been traveling back and
forth to the South to care for sick friends. Pamon expressed
his desire to keep his job at this meeting. Shortly thereaf-
ter, however, Commander Powers sent Pamon a letter
advising him that his employment was being terminated
because of his unauthorized absence. Pamon met with Jim
O’Leary, an officer of the Union; O’Leary explained that the
Union would not proceed on Pamon’s behalf. On May 30,
2002, Pamon joined Hudson’s lawsuit.


                        II. Analysis
  We review de novo the district court’s decision to grant
summary judgment and, in doing so, consider the evidence
in the light most favorable to the nonmoving party. Martin
v. Shawano-Gresham Sch. Dist., 295 F.3d 701, 705 (7th Cir.
2002). Summary judgment is appropriate only “if the
pleadings, depositions, answers to interrogatories, and ad-
missions on file, together with the affidavits, if any, show
that there is no genuine issue as to any material fact and
that the moving party is entitled to a judgment as a matter
of law.” Fed. R. Civ. P. 56(c).
  The Due Process Clause of the Fourteenth Amendment
forbids a state from depriving any person of “life, liberty, or
property, without due process of law.” To demonstrate a
procedural due process violation, the plaintiffs must es-
tablish that there is “(1) a cognizable property interest; (2)
8                                                No. 03-2690

a deprivation of that property interest; and (3) a denial of
due process.” Buttitta v. City of Chicago, 9 F.3d 1198, 1201
(7th Cir. 1993).
  The City, for purposes of this appeal, appropriately con-
cedes that non-probationary Chicago police officers like
Hudson and Pamon have a property interest in their con-
tinued employment. See 65 Ill. Comp. Stat. 5/10-1-18.1
(2001); Chicago, Ill., Code § 2-84-030 (2001); see also
Confederation of Police v. City of Chicago, 547 F.2d 375, 376
(7th Cir. 1977) (“[T]he existence of a property interest in
public employment cognizable under the due process clause
depends on whether state law has affirmatively created an
expectation that a particular employment relationship will
continue unless certain defined events occur.”). The City
also concedes on appeal that the Department deprived the
Plaintiffs of their property interest, abandoning the argu-
ment made below that Hudson and Pamon “constructively
resigned” from their jobs. Cf. Lindsey v. Baxter Healthcare
Corp., 962 F.2d 586, 588-89 (7th Cir. 1992) (defining this
“legal fiction”). Thus, the sole issue on appeal is whether
the Department satisfied the constitutional demands of due
process in depriving Hudson and Pamon of their employ-
ment.
  Due process “is not a technical conception with a fixed
content unrelated to time, place[,] and circumstances[;]”
instead, it “is flexible and calls for such procedural pro-
tections as the particular situation demands.” Mathews v.
Eldridge, 424 U.S. 319, 334 (1976) (citations omitted). The
process constitutionally required is determined by balanc-
ing three distinct factors:
    First, the private interest that will be affected by the
    official action; second, the risk of an erroneous depriva-
    tion of such interest through the procedures used, and
    the probable value, if any, of additional or substitute
    procedural safeguards; and finally, the Government’s
    interest.
No. 03-2690                                                9

Gilbert v. Homar, 520 U.S. 924, 931-32 (1997) (quoting
Mathews, 424 U.S. at 335); see also Sonnleitner v. York, 304
F.3d 704, 712-14 (7th Cir. 2002); Wallace v. Tilley, 41 F.3d
296, 300 (7th Cir. 1994).
  As long as substantial post-deprivation process is avail-
able, the pre-deprivation process required when terminat-
ing an employee often need not be elaborate or extensive.
Rather, in many situations, it “should be an initial check
against mistaken decisions—essentially, a determination of
whether there are reasonable grounds to believe that the
charges against the employee are true and support the
proposed action[;] . . . [the] pre-termination process need
only include oral or written notice of the charges, an expla-
nation of the employer’s evidence, and an opportunity for
the employee to tell his side of the story.” Gilbert, 520
U.S. at 929 (internal citations and quotations omitted).
We will explore separately the Plaintiffs’ claims that the
Department’s pre- and post-deprivation procedures failed to
satisfy the demands of the Constitution.


A. Pre-Deprivation Process
  We evaluate the Plaintiffs’ pre-deprivation due process
claims, as stated above, by applying the three-factor bal-
ancing test employed by the Supreme Court.


  1. The private interest
  The loss of a job is an extremely significant deprivation.
Some form of pre-termination notice and hearing is gen-
erally required under the due process clause when a muni-
cipality fires an employee with a property interest in their
employment. Cleveland Bd. of Educ. v. Loudermill, 470 U.S.
532, 542-45 (1985). Often, this gives an employee an
opportunity to contest the factual basis for a termination.
But “[e]ven where the facts are clear, the appropriateness
10                                               No. 03-2690

or necessity of the discharge may not be; in such cases, the
only meaningful opportunity to invoke the discretion of the
decisionmaker is likely to be before the termination takes
effect.” Id. at 543. Thus, the first factor—the employee’s
private interest in the right—weighs in favor of pre-de-
privation due process.


  2. The Risk of an Erroneous Deprivation and the
     Value of Procedural Safeguards
  In spite of the unquestioned strength of the private
interests affected in this case, the City nonetheless argues
for a per se rule that no pre-termination process should be
required to fire AWOP police officers. The City first sug-
gests that there is no possibility of an erroneous deprivation
because of the Department’s system of procedural checks.
These procedures, including the submission of a detailed
PAR form and a phone call verification by an administrative
sergeant in the personnel division, are intended to assure
the Department that the factual basis of the AWOP termi-
nation is correct. Second, the City insists that pre-termina-
tion procedures would be valueless because the mandatory
language of the CBA (the “employment relationship shall be
terminated”) eliminates the possibility that discretion will
be exercised in favor of an AWOP officer.
  Contrary to the City’s assertions, a pre-termination notice
and hearing could avoid harmful mistakes and provide
value to both the officers and the Department. Even the
best bureaucrats occasionally make mistakes. Maybe an
officer could present evidence that a clerical error occurred
that led to false PAR forms and AWOP confirmation (in-
deed, Sergeant Gawne was concerned with just such an
error upon hearing from Hudson after Hudson received the
termination letter). Or perhaps the individual in the AWOP
officer’s unit in charge of sending the PAR forms held a
grudge against the officer and fraudulently misinformed the
No. 03-2690                                              11

personnel division. To avoid mistakes, it is of fundamental
importance that the individual with the most at stake, the
AWOP officer, be given an opportunity to explain why he
should not be terminated.
  If the facts were undisputed and the punishment truly
automatic, this might be a circumstance in which no pre-
termination process was required. See Loudermill, 470 U.S.
at 543 n.8 (noting that a person may not “insist on a
hearing in order to argue that the decisionmaker should be
lenient and depart from legal requirements”); Dixon v. Love,
431 U.S. 105, 113-14 (1977) (concluding that additional
procedures were unnecessary because the factual basis for
taking away the plaintiff’s driver’s license was undisputed,
and the state authorities would have had to depart from
binding regulations to change the decision). But Hudson’s
and Pamon’s demands for pre-termination process are not
necessarily a mere plea for leniency. Hudson could sensibly
argue that the AWOP policy was not intended to apply to an
officer who had been ordered by the Department to stay
away from work. And Pamon could point to a good-faith
belief that his furlough-extension application was approved,
as it had been in the past.
  Furthermore, despite the protestations of the City to the
contrary, the facts of this case demonstrate that the system
allows for the exercise of discretion in applying the AWOP
policy. First, Pamon was due back at work on February 1,
2002, but he was nevertheless not counted as AWOP until
February 13. Second, as Hudson’s and Pamon’s facts make
clear, the Department allows an officer to be heard on the
officer’s AWOP termination before a final decision is made,
even though such process is not a formal policy. After
meeting with Commander Griffin, Hudson submitted a
memorandum to him, explaining why he had not complied
with the notification requirements and claiming he was not
aware of them. Similarly, Pamon met with Captain Roy and
tried to convince Roy that he should not be terminated.
12                                               No. 03-2690

Surely there is some explanation that would have convinced
the Plaintiffs’ superiors that they should not be terminated,
or else why did Griffin, Roy, and Powers even bother
hearing from Hudson and Pamon? As we can find no reason
to infer that the Plaintiffs’ supervisors allowed Hudson and
Pamon to contest their termination simply as an empty
charade, then we can conclude the inverse: these informal
hearings provided the Plaintiffs with a genuine opportunity
to avoid termination. Hence, the second factor weighs in
favor of a pre-deprivation hearing.


  3. The Government’s Interest
  Finally, the City points to the government’s strong
interest in quickly removing and replacing AWOP officers
to adequately provide for public safety, without conducting
a lengthy search for the officer or holding a hearing that
would primarily serve to delay this action. A strong interest
exists in allowing an organization devoted to public safety
to swiftly replace workers who refuse to show up to work.
Thus, the third factor cuts in favor of allowing minimal or
no pre-termination process.


  4. Balancing the Factors
  Balancing each of the three factors demonstrates that the
Department is required, to the extent that the AWOP
officers can be contacted through a reasonable effort such as
a phone call or a letter, to notify the officers and offer them
an opportunity to justify or otherwise challenge their unex-
plained absences before finalizing a termination under the
policy. In tailoring due process requirements to the par-
ticular circumstances of this case, the strength of Hudson’s
and Pamon’s interest in continued employment outweighs
the public’s interest in having easily administered rules to
dismiss AWOP officers. A pre-termination hearing is
No. 03-2690                                                 13

valuable to officers like Hudson and Pamon because they
can invoke the discretion of the Department before it
commits to a final decision.
   As aforementioned, police departments, as a matter of
public policy, need to ensure that officers show up for work
or are accounted for so an adequate force is available to
maintain public safety. See, e.g., Gilbert, 520 U.S. at 932-36
(holding that a police officer, charged with felony drug
charges, could be temporarily suspended without pay de-
spite the lack of a pre-deprivation hearing); Jones v. City of
Gary, 57 F.3d 1435, 1436-39 (7th Cir. 1995) (holding that
the fire department chief could suspend without pay a
firefighter who unambiguously refused to return to work
despite the lack of a pre-deprivation hearing because of the
powerful public and governmental interest in maintaining
a full roster of firefighters as well as the unlikelihood that
the suspensions were mistaken because of multiple prior
evaluations of the firefighter’s disability claims). Therefore,
the City may well be justified in suspending AWOP officers
without pay pending a post-deprivation hearing.
  But there are important differences between a temporary
suspension and termination, a permanent deprivation.
Unlike termination, a suspension provides “ample opportu-
nity to invoke discretion later—and a short delay actually
benefits the employee by allowing state officials to obtain
more accurate information about the [incident that led to
the suspension].” Gilbert, 520 U.S. at 934-35; see also
Luellen v. City of East Chicago, 350 F.3d 604, 614-16 (7th
Cir. 2003) (holding that the city was entitled to place a fire
inspector on administrative leave without a pre-deprivation
hearing when he had been arrested and charged with a
crime). The “expeditious removal of unsatisfactory em-
ployees and the avoidance of administrative burdens” does
not justify terminating an employee without pre-deprivation
notice and an opportunity to respond. Loudermill, 470 U.S.
14                                                 No. 03-2690

at 542-44. Consequently, we decline to permit dismissals
pursuant to the AWOP policy without any pre-termination
process in this case.
  Indeed, Hudson and Pamon did receive process before
final termination in the form of the informal hearings (i.e.,
the memorandum to Griffin and the meeting with Roy,
respectively). But the question remains whether Hudson
and/or Pamon received adequate pre-termination process.
Here, in light of the fact that substantial post-deprivation
process is available in the form of the CBA grievance pro-
cedures, “pre-termination process need only include oral or
written notice of the charges, an explanation of the em-
ployer’s evidence, and an opportunity for the employee to
tell his side of the story.” Gilbert, 520 U.S. at 929.
  We conclude that Hudson and Pamon did in fact receive
adequate pre-deprivation process. After receiving the letter
that notified him that the Department considered his
AWOP status a resignation, Hudson, already on no-pay
status because of his legal difficulties, immediately con-
tacted Gawne and was given the opportunity to submit a
memorandum to Commander Griffin, explaining why the
AWOP firing was a mistake. The Department, before mak-
ing a final decision on termination, considered this informa-
tion, but stuck with its initial assessment. Hudson did not
take up the offer in the Department’s June 8, 2001 letter
confirming his termination to submit more information for
consideration.
  Pamon also had an opportunity to present his side of the
story, meeting with Captain Roy after he learned that the
Department had deemed him AWOP.4 Simply because the


4
 Pamon was out of contact for several days after his four-day
AWOP status was finalized. Unlike Hudson, he could not be im-
mediately notified, but because the Department in fact waited for
                                                   (continued...)
No. 03-2690                                                      15

Department did not change its position after these hearings
does not alter our finding that a hearing was held after the
officers had notice of their impending termination.5


B. Post-Deprivation Process
  Grievance procedures created by collective bargaining
agreements can satisfy the requirements of due process for
terminated employees. See, e.g., Buttitta, 9 F.3d at 1206
(holding that the post-deprivation grievance procedure
available to Chicago police officers under their collective
bargaining agreement satisfied due process); Winston v.
United States Postal Serv., 585 F.2d 198, 209-10 (7th Cir.
1978) (holding that the multi-step grievance procedure for
postal workers satisfied due process).
  The CBA includes a grievance procedure for police officers
to utilize. An officer wishing to challenge a Department
decision must first submit a grievance to the officer’s
immediate supervisor in his or her assigned unit within
seven working days of the event giving rise to the grievance,
or within seven days following the officer’s first knowing of
the events leading to the grievance. The supervisor must
then respond to the grievance within seven working days.
The supervisor subsequently presents the grievance to the


4
  (...continued)
Pamon to tell his side of the story, there is no need in this case to
definitively answer the extent of effort required to give an officer
actual notice. We emphasize, however, that public employers
should not be expected to track down wayward employees.
5
  We are troubled by the lack of a regularized process whereby
Chicago police officers may receive notice and a minimal hearing
before being finally terminated under the AWOP policy. We reas-
sert, however, that Hudson and Pamon each received adequate
pre-termination procedural protections and that is all that this
case decides.
16                                               No. 03-2690

commanding officer of the unit. Next, the commanding
officer must render a written decision within fourteen days
of receiving the grievance. The officer and the Union may
request mediation if they are not satisfied with the out-
come. If all else fails, the matter may be submitted to
arbitration for an interpretation of the meaning and
application of the CBA.
  Neither Hudson nor Pamon filed a grievance pursuant to
the CBA, and therefore neither Plaintiff participated in the
post-deprivation grievance process. “[A] state cannot be held
to have violated due process requirements when it has
made procedural protection available and the plaintiff has
simply refused to avail himself of them.” Dusanek v.
Hannon, 677 F.2d 538, 543 (7th Cir. 1982). Although the
Union allegedly refused to initiate grievance proceedings on
the Plaintiffs’ behalf, this does not affect the analysis of
whether the City violated the due process rights of Hudson
and Pamon. Plaintiffs argue that the CBA does not allow
individuals to initiate grievance proceedings for AWOP ter-
minations on their own. Even if this is true (the City insists
that individuals may bring grievances on their own), the
Plaintiffs could have sued the Union for breach of its duty
to fairly represent their interests—the City should not be
blamed for the mistakes of the Union. See Winston, 585
F.2d at 210. The CBA provides adequate post-deprivation
due process. We therefore agree with the district court’s
finding that the Plaintiffs’ due process rights have not been
violated.
  As a side note, we summarily reject the Plaintiffs’ con-
tentions that their rights to due process were violated be-
cause the Department allegedly did not comply with pro-
cedures demanded by Illinois state law. “[T]he failure to
conform with the procedural requirements guaranteed by
state law does not by itself constitute a violation of federal
due process.” Martin, 295 F.3d at 706-07 (citing Pro-Eco,
Inc. v. Bd. of Comm’rs of Jay County, Ind., 57 F.3d 505, 514
No. 03-2690                                                17

(7th Cir. 1995); Wallace v. Tilley, 41 F.3d 296, 301 (7th Cir.
1994); Osteen v. Henley, 13 F.3d 221, 225 (7th Cir. 1993)).


                     III. Conclusion
  For the foregoing reasons, we AFFIRM the district court’s
grant of summary judgment.

A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                    USCA-02-C-0072—7-6-04